Dear Senator Romero:
I have received a letter from the League of Women Voters of Louisiana in regard to Atty. Gen. Op. No. 96-441 that I wrote in response to your request. Therein you asked if the "Industry Task Force/Advisory Group on Unnecessary Rules and Regulations in State Government" was an official public body subject to the state's open meetings law. In the Opinion it was stated as follows:
     Having found that the Task Force is not a subcommittee of any particular governmental body appointed to serve that body; that the Task Force may make recommendations but this is not by designation of any governmental body but of private concerns seeking on its own accord to assist in streamlining governmental regulations by its recommendations; and that there is no public funding, we must conclude this is not a public body under the definition set forth above in out statutory law.
It was concluded the Task Force was nothing more than private individuals seeking to influence the efficiency in government, but not subject to the state's open meeting law.
The League of Women Voters took issue with the statement that there was "no public funding" and asked for reconsideration regarding this aspect of "public funding".
By contact with your office I have confirmed that the Task Force is still in operation so the matter is not moot, and that there has been use of public personnel and property in conducting the work of the Task Force.
It is still my opinion that the Task Force is not a public body within the definition set forth in R.S. 42:4.2 (A)(2) which is defined in pertinent part as a "board, commission, or authorities, and those of any political subdivision thereof, where such board, possesses policy making, advisory, or administrative functions, including any committee or subcommittee of any of these bodies enumerated in this paragraph". I feel while the Task Force may have under taken an "advisory" function, it is not a public body created under any law or executive order as a board, commission or authorities to render such advice, but functions simply because of concerns of individuals among which are some who happen to hold public positions. The question appears to be whether a group advising one Senator can constitute a "public body" as does an advisory group to a mayor. The latter was found to be a subcommittee of a municipal governing body.
I have been informed that initially letters went out to various industries extending an invitation to participate in a proposed group to consider means to streamline government regulations where there was duplication. Information of the proposed project spread further by word of mouth and others requested to be participants, including a representative from the League of Women Voters. Participants now number approximately fifty-four individuals from a broad spectrum of citizens. Any person expressing interest has been able to join, and there is no governmental selection, exclusion or control of the membership. Any proposals the group would make for legislative changes would have to be drafted by you as Senator and proceed through the regular legislative channels. While the group's function is advisory, it is not a special district board, commission, or authority. Until there are hearings, discussion and voting whereby legislation is adopted no policy-making decisions take place. Therefore, the deliberations of the group will not constitute formulation of public policy for any recommendations will be further deliberated in the legislative process. As of now the group met in May and October of 1996 and not again since that time.
The use of public funds is improper, but I have been advised that use of public personnel and materials will be discontinued, and the Task Force will thereby continue without the use of public employees on government time or use of public property and materials. Under such circumstances we would find no violation of the Constitutional provisions that prohibit donation of public funds to private entities, and reaffirm the conclusion that the Task Force is not a public body.
Sincerely your,
                        RICHARD P. IEYOUB Attorney General
                        By: ________________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR